                       Case 1:19-cv-04659-LGS Document 4
                                                       3 Filed 05/22/19
                                                               05/21/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                 Southern District
                                                __________ Districtofof
                                                                      New  York
                                                                        __________

  DERRICK U DENNIS, on behalf of himself and all                 )
  DERRICK U.others
               DENNIS,similarly situated,
                          on behalf   of himself and all         )
  others similarly situated,                                     )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No.
                                                                 )
                                                                 )
                                                                 )
FARMERS
LIVING
 GOLDEN
 MORPHE,
 MELITTA
 ON
 AIGQUE SPACES
     DIRECT
AMERICAN
 JINX,
CENTENE    GROUP,
         STYLE
          USA,
       INC.LLC   FURNITURE,
                    INC.
              PLANTRONICS,
          ENTERTAINMENT,
              INSURANCE
                INC.
                 LLC
            EXPRESS
          CORPORATION        LLC
                            INC.,
                             INC.
                         SERVICES,
                      COMPANY      INC.
  MORPHE,    LLC                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AIGCENTENE
                                   MORPHE,
                                    ON
                                    AIG QUE
                                     GOLDEN
                                        DIRECT
                                    MORPHE,
                                       DIRECT
                                    AMERICAN
                                    FARMERS
                                   JINX, INC. LLCCORPORATION
                                             STYLE
                                               LLC    LLCINC.
                                               ENTERTAINMENT,
                                                 INSURANCE
                                                INSURANCE
                                                GROUP,
                                                EXPRESS        SERVICES,
                                                                  INC. INC.
                                                              SERVICES,
                                                           COMPANY       INC.
                                   LIVING
                                   MELITTA SPACES
                                             USA,
                                  PLANTRONICS,      INC.
                                                     FURNITURE,
                                                   INC.          LLC
                                        C/OC/O
                                         C/O
                                          C/O
                                          C/OTHECT
                                              WHITE CORPORATION
                                                  CORPORATION
                                                      &SERVICES,
                                              CORPORATION
                                               CT
                                             CORPORATION
                                              THE
                                              CT
                                              CSC        COMPANY,
                                                  CORPORATION
                                                    CORPORATION
                                                 CORPORATION
                                                    SERVICES           SYSTEM
                                                                     TRUST
                                                                       CPA
                                                                 SERVICE
                                                                     SYSTEM,
                                                                SERVICETRUST
                                                                 OFTRUST
                                                                    SYSTEM   COMPANY
                                                                            COMPANY
                                                                               INC.
                                                                           COMPANY
                                                                     NEVADA,  COMPANY
                                        C/O
                                       C/O
                                        C/O  TIM
                                            THE   NORRIS
                                                 CORPORATION
                                             CAPITOL
                                             FRED    LUECK            INC.  COMPANY
                                        CSC120
                                         CSC
                                          1010  SOUTH
                                        CORPORATION
                                         575  ANTON
                                               LAWYERS
                                                DALE
                                          CORPORATION
                                             LAWYERS
                                       CORPORATION
                                         28
                                          2215-B
                                            LIBERTY     CENTRAL
                                                      BOULEVARD,
                                                           TRUST
                                                       STREET        AVENUE
                                                                   CENTER
                                                                        FLOOR
                                                            INCORPORATING
                                                         TRUST
                                                  RENAISSANCE    NORTH
                                                          INCORPORATING
                                                             TRUST             3
                                                                               SERVICE
                                                                     CENTER SERVICE
                                                                  CENTER
                                                                    DRIVE
                                        13465
                                        1675
                                         13925  GREGG
                                              SOUTH
                                                58TH     STREET
                                                      STREET
                                                       STATE    STREET
                                                                 NORTH
                                           CLAYTON,
                                        1209
                                         COSTAORANGE   MO    63105
                                         2730
                                          ST.
                                       1209
                                        2730
                                         NEW
                                          LAS
                                        POWAY,
                                        SUITE   B MESA,
                                              PAUL,
                                               GATEWAY
                                             ORANGE
                                          1209     CAMN
                                              GATEWAY
                                               ORANGE
                                               VEGAS,
                                               YORK,
                                         CLEARWATER,   NYSTREET
                                                        NVCA
                                                      92064    92626
                                                          55117-5603
                                                             OAKS
                                                        STREET
                                                           STREET
                                                           OAKS
                                                            10005
                                                           FL       DRIVE,SUITE
                                                                  DRIVE,
                                                              89119
                                                               33760        SUITE100
                                                                                  100
                                       WILMINGTON,
                                        WILMINGTON,
                                         SACRAMENTO,
                                        SACRAMENTO,
                                          WILMINGTON,
                                        DOVER,          DE
                                                         DE
                                                  DE 19901CA 19801
                                                            CA19801
                                                                95833
                                                          DE 19801
                                                               95833


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       SHALOM LAW, PLLC
                                       124-04 METROPOLITAN AVENUE
                                       KEW GARDENS, NEW YORK 11415




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:        5/22/2019                                                         /s/ P. Canales
                                                                                      Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-04659-LGS Document 4
                                                        3 Filed 05/22/19
                                                                05/21/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
